Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered January 28, 2009, which, to the extent appealed from as limited by the briefs, upon renewal, granted defendant Kalatsky’s motion for summary judgment dismissing the cause of action for tortious interference with contract as against him, unanimously affirmed, with costs.
Since, as the record demonstrates, there was no breach of the contract between plaintiff and his crew, plaintiffs claim of tortious interference with contract fails as a matter of law (see Lama Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996]; Marks v Smith, 65 AD3d 911, 916 [2009]).
*528We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Friedman, Nardelli and Catterson, JJ.